Citation Nr: 1450560	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-02 758	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005, including service in Iraq from March 2003 to February 2004.  He was awarded the Global War on Terrorism Expeditionary Medal, among other decorations.  He also had subsequent Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 RO decision.  The veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled via video conference in April 2013.  The Veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will thus be adjudicated without further delay based upon all the evidence presently of record.


FINDINGS OF FACT

1.  The Veteran has had low back pain since service.  

2.  Following thorough medical evaluation, physicians have not identified a pathological cause for the Veteran's low back pain; he has not been given a diagnosis.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has had low back pain since his time in service, related to heavy lifting, "daily weight bearing, movement of equipment, and continuous training."  He asserts that this back pain initially began during service, although it worsens and improves based upon his activities, and is now gradually worsening.  He traces the initial pain to service, however, and asserts that the pain represents a disability for which service connection should be granted.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a February 2010 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, private medical treatment records, and a VA examination report.  The examination provided to the Veteran is adequate for the purposes of deciding the claim on appeal as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Analysis

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The Federal Circuit has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions such as the presence of arthritis or other chronic spinal disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records reflect complaints of low back pain.  During his separation medical examination in April 2005, the Veteran reported that he had had minor back problems off and on for the past three years, related to overuse.  He reported no trauma to the back, no radiculopathy, or incontinence, and also no treatment or physical profile limitations.  No low back disability or disease was identified during service, however and his spine was deemed to have been normal upon clinical examination at discharge.   

Following his discharge from service, the Veteran continued to report low back pain on his National Guard medical records.  In October 2006, he underwent a VA examination provided to Veterans of Operation Iraqi Freedom.  An X-ray study performed pursuant to that examination was interpreted as showing a lumbar spine within normal limits.  Following this finding, the VA referred him to "back school classes" in December 2006, which apparently included physical therapy and kinesiology work to alleviate functional back pain.  The Veteran failed to report to the scheduled classes, however, and was discharged from back school.  

In May 2009, the Veteran sought private medical care, reporting low back pain for the prior six years.  The Veteran was given a diagnosis of lumbago, or back pain.  A magnetic resonance imaging test was performed in December 2009, and was interpreted as showing normal paravertebral soft tissues, no significant spinal stenosis, neural foraminal narrowing, or nerve root impingement.  

Following a relocation to El Paso, the Veteran returned to the VA for medical care in 2010.  He again reported low back pain, on and off since 2004.  He was taking over the counter pain medication and using a muscle pain cream.  Upon examination, mild pain on pressing the right paralumbar spinal areas at the level of L1-L2 was noted.  Again, a January 2010 X-ray study was interpreted as showing a normal lumbar spine.  

The Veteran underwent a VA examination pursuant to this claim in April 2012.  In addition to the Veteran's report of pain, the examining physician noted some reduced range of lumbar spine motion.  Otherwise, no impairment was noted.  The examiner opined that the Veteran does not have a back disability, and noted that he was unable to ascertain any reason for the Veteran's low back pain in service or after service.  The examiner concluded the report with the opinion that the Veteran's current low back pain was less likely than not incurred in or caused by service.

Upon review of the entire evidence of record, the Board initially finds that the Veteran is entirely credible in reporting his symptoms.  His medical records over the years are consistent with one another, and he does not appear to be exaggerating his symptoms in any way.  Therefore, we find his report of low back pain completely believable.  See Jandreau, 492 F.3d at 1377.  

However, medical expertise is required to establish a diagnosis.  Woehlaert.  In this case, despite thorough investigation into the Veteran's complaints of low back pain, no underlying pathology has been identified, and no diagnosis has been assigned.  The Veteran's medical care providers have taken his reports of low back pain seriously and have diligently investigated potential causes; however, repeated X-ray tests, a magnetic resonance imaging test, and multiple clinical examinations have not yielded an explanation for the Veteran's low back pain.  

Thus, as it stands now, the evidence of record shows no particular event in service involving the Veteran's back, other than he initially complained of low back pain during service.  No chronic disability or pathology involving his low back was medically identified at that time, and none has been identified since.  The Veteran's own credible statement that he began experiencing low back pain during service and that he has had low back pain on and off since that time is also of record.  However, he does not appear to have a chronic disability or identifiable pathology which is causing his pain.  

The Federal Circuit was presented with a similar, but not exactly the same, situation and declined to find support for a grant of service connection.  "Even assuming arguendo that free-standing pain wholly unrelated to any current disability is a compensable disability, such pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Such a 'pain alone' claim must fail when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Sanchez-Benitez, at 1361-1362.  In this case, although the Veteran did not sustain an in-service disease or injury, he credibly reports that he first experienced low back pain during service and has had the pain on and off since service.  He does not have a current disability identified as causing the pain however.  If the superior Courts wish to interpret the law so as to allow service connection for pain without a diagnosis or identifiable pathology, they are invited to do so or to explain further the importance of a diagnosis associated with pain; however, the Board declines to take this radical step in this case.  

In sum, without medical evidence showing a current diagnosis or pathology underlying the Veteran's symptom of low back pain, the claim must be denied for lack of a current disability under VA laws and regulations.  Degmetich; Brammer. 


ORDER

Service connection for a low back disability is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


